Citation Nr: 1618620	
Decision Date: 05/09/16    Archive Date: 05/19/16

DOCKET NO.  13-16 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for bilateral neurological disability of the lower and upper extremities, not including right C6-C7 radiculopathy.  

2.  Entitlement to service connection for low back disability.

4.  Entitlement to a total disability rating for compensation purposes based upon unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from September 1953 to September 1955.  

These matters come before the Board of Veterans' Appeals (Board) on appeal of a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  

By a decision in April 2014, the Board found new and material evidence had not been received to reopen a claim of entitlement to service connection for cervical spine disability, to include spondylosis at C5-C6, herniated nucleus pulposus at C3-C4 and right C6-C7 radiculopathy.  No appeal was taken from that determination.

Concerning the claim for entitlement to service connection for bilateral neurological disability of the lower and upper extremities, not including right C6-C7 radiculopathy, the Board restyled the issue as shown on the title page of the decision to allow for consideration of all neurologic diagnoses.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (holding that the claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness; he filed a claim for the affliction that his mental condition, whatever it is, causes him).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Review of the record shows that the Veteran was granted disability benefits from the Social Security Administration (SSA) effective March 1987.  An SSA letter indicated that the Veteran was awarded disability benefits for musculoskeletal impairment.  VA has a duty to assist a claimant in obtaining relevant and adequately identified records.  Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010); Loving v. Nicholson, 19 Vet. App. 96, 102 (2005); see also 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c).  The relevance of the documents cannot be known with certainty before they are obtained.  Hyatt v. Nicholson, 21 Vet. App. 390, 394 (2007).  Here, records in the custody of SSA may be relevant in adjudicating the issues on appeal.  Based on the circumstances of this case, the Board concludes that the AOJ must make a request to obtain records from SSA.

In addition, the Veteran was provided a VA medical examination in November 2014 concerning his claims for service connection.  The VA examiner reviewed the claims folder and opined that the back condition was less likely than not incurred in or caused by the in-service injury, event or illness.  The rationale for the opinion was the "careful review of all available data" in the claims folder including the September 1955 separation report of medical examination, "VMBS", and the VA "CPRS" electronic file.  The examiner stated that there was "no evidence found at available data" that could relate the present cervical spine and lumbar spine condition to the Veteran's military service.  The VA examiner did not address the Veteran's lay statements regarding a chronic condition.  An addendum opinion is required.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Concerning the claimed neurological disability, the November 2014 VA examiner stated that there was no evidence of cervical radiculopathy, citing an April 2006 EMG study, or a lumbar radiculopathy found on current examination, so an opinion regarding etiology was not required.  However, the Board observes that VA medical treatment records list diagnoses for radiculopathy and peripheral neuropathy with an onset date of November 2006.  Despite the lack of a current disability at the time of the November 2014 VA examination, an opinion is still required.  See McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  

Concerning the Veteran's claim for entitlement to a TDIU, the Board finds that this issue is inextricably intertwined with the aforementioned remanded issues.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the SSA and request all records related to the Veteran's claim for disability benefits.  Any negative response must be included in the claims folder and the Veteran must be notified accordingly.

2.  Request updated VA medical treatment records from the San Juan VAMC.

3.  Request an addendum opinion to the November 2014 VA examination report regarding bilateral neurological disability of the lower and upper extremities, not including right C6-C7 radiculopathy, and low back disability.  The claims folder must be made available for review and the examiner must note that the claims folder was reviewed.  After a review of the claims folder, the examiner is asked to address the following: 

a.  Regardless of whether a neurological disability is currently diagnosed, express an opinion as to whether it is at least as likely as not (50 percent probability or higher) that any bilateral neurological disability of the lower and upper extremities, not including right C6-C7 radiculopathy, was incurred in or otherwise related to active service?  

b.  Express an opinion as to whether it is at least as likely as not (50 percent probability or higher) that any low back disability was incurred in or otherwise related to active service?

Rationale must be provided for all opinions reached.  The examiner must discuss the Veteran's reports of chronic pain.  

4.  Thereafter, readjudicate the issues on appeal.  If any benefit sought remains denied, issue a Supplemental Statement of the Case to the Veteran.  After allowing an appropriate amount of time for response, return the case to the Board for review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

